 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   NICOLE ROMANO, JONATHAN               Case № 2:17-cv-03537-ODW ()
     BONO, and JAMES DOYLE, individually
12   and on behalf of all others similarly ORDER GRANTING
13   situated,                             PRELIMINARY APPROVAL [134]
14                       Plaintiffs,
15         v.
     SCI DIRECT, INC., TRIDENT SOCIETY
16
     INC., NEPTUNE SOCIETY OF
17   AMERICA, INC., and NEPTUNE
18   MANAGEMENT CORP.,
                          Defendants.
19
20
                                       I.   INTRODUCTION

21
            Plaintiffs Nicole Romano, Jonathan Bono, and James Doyle allege that

22
     Defendants SCI Direct, Inc., Trident Society Inc., Neptune Society of America, Inc.,

23
     and Neptune Management Corp.1 misclassified Plaintiffs, and the class they seek to

24
     represent, as independent contractors rather than employees. As such, Plaintiffs allege

25
     that they were denied certain benefits like meal and rest periods, regular and overtime

26
27   1
      Defendants Trident Society Inc., Neptune Society of America, Inc., and Neptune Management Corp.
     are purportedly subsidiaries/divisions of Defendant SCI Direct, Inc. (See Decl. of Adrian R. Bacon
28   (“Bacon Decl.”) Ex. A (“Settlement Agreement), ¶ 4.2, ECF No. 135-1.)
 1   wages, reimbursement for reasonable business expenses, and other benefits. (See
 2   Fourth Am. Compl. (“FAC”) ¶ 2, ECF No. 133.)
 3          The parties reached a settlement on behalf of the class, and Plaintiffs now move
 4   without opposition for preliminary approval of the settlement.2 (Mot. for Prelim.
 5   Approval of Class Action Settlement (“Mot.”), ECF No. 134.)                       For the reasons
 6   discussed below, the Court GRANTS the Motion.
 7                                      II.    BACKGROUND
 8   A.     Procedural Background
 9          Plaintiff Romano filed this lawsuit in Los Angeles Superior Court on April 6,
10   2017, on behalf of herself and other similarly situated employees. (Notice of Removal
11   Ex. A, ECF No. 1.) Defendant SCI Direct, Inc. removed the case on May 10, 2017,
12   claiming that the Court had subject matter jurisdiction under 28 U.S.C. § 1332(c)(1)
13   and the Class Action Fairness Act (“CAFA”). (See generally Notice of Removal.)
14          Following several motions and orders from the Court, on December 21, 2018,
15   pursuant to the parties’ settlement agreement, Plaintiffs filed their Fourth Amended
16   Complaint and alleged the following causes of action on behalf of themselves and the
17   putative class: (1) Unpaid overtime wages under the California Labor Code and
18   Industrial Welfare Commission Wage Order No. 4; (2) Failure to pay minimum wages
19   under the California Labor Code; (3) Failure to pay all regular wages under the
20   California Labor Code and the Wage Order; (4) Failure to allow or pay for meal periods
21   under the California Labor Code; (5) Failure to allow or pay for rest periods under the
22   California Labor Code; (6) Waiting time penalties under the California Labor Code; (7)
23   Failure to provide accurate itemized wage statements under the California Labor Code;
24   (8) Unfair business practices under the California Business and Professions Code; (9)
25   Failure to pay overtime under the FLSA, 29 U.S.C. § 216(B); (10) Failure to reimburse
26   business expenses under the California Labor Code; and (11) PAGA claim seeking civil
27
     2
      After carefully considering the papers filed in connection to the Motion, the Court deemed the matter
28   appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.


                                                       2
 1   penalties for violations of the California Labor Code and sections 3, 4, 11, and 12 of the
 2   Wage Order. (See generally FAC.)
 3                            III.   SETTLEMENT TERMS
 4         The key provisions of the parties’ Class Action Settlement Agreement
 5   (“Settlement Agreement”) are set forth below.
 6   A.    Proposed Class
 7         The Settlement Agreement defines the proposed class as: “All individuals who
 8   contracted with or provided services to SCI Direct, as an independent sales
 9   representative in California from May 18, 2014 to February 1, 2019 (the ‘Class
10   Period’).” (Settlement Agreement (“SA”) § 2.5.) The parties estimate that there are
11   approximately 230 potential members of the class (“Class Size”). (SA § 10.2.)
12   B.    Payment Terms
13         In full settlement of the claims asserted in this lawsuit, Defendants agree to pay
14   $1,650,000 (the “Total Settlement Amount”). (SA § 2.1.) The Total Settlement
15   Amount includes PAGA penalties, the incentive award, and the fees and costs of the
16   Settlement Administrator. (SA §§ 10.4, 10.6–10.8.) Any amount not used by the
17   Settlement Administrator will be added to the amount distributable to the class
18   members. (SA § 10.7.) If the Class Size increases by 10% or more (i.e. 253 class
19   members or more), then the Total Settlement Amount will be adjusted upwards, pro
20   rata, for each additional member. (SA § 10.2.)
21         After deducting the payments from the Total Settlement Amount, the estimated
22   total distributable amount to the class members is $1,490,000. (SA § 10.8.) After 120
23   days, any uncashed checks will revert to Defendants, with the exception of the
24   settlement amount related to the PAGA penalties. (SA §§ 10.1, 14.2.) The settlement
25   amount related to the PAGA penalties will be delivered to California Controller’s
26   Unclaimed Funds in the name of the class member. (SA § 14.2; Mot. 2.)
27
28



                                                 3
 1   C.     Payment Calculation
 2          Plaintiffs represent that the most cognizable damage is the reimbursement of
 3   business expenses. (Decl. of Adrian R. Bacon (“Bacon Decl.”) ¶ 27, ECF No. 135.)
 4   Since potential class members traveled a substantial amount in their own vehicles as
 5   part of their employment, Plaintiffs seek to recover damages for the mileage
 6   reimbursement and represent that the other business expenses would be de minimis
 7   comparatively. (Bacon Decl. ¶ 32.) Due to the difficulty in obtaining records to
 8   establish that each member was entitled to their reasonable business expenses, including
 9   the mileage reimbursement, the parties agreed to calculate each members’ settlement
10   based on the total Qualifying Workweek(s)3 worked by the class member. (Bacon
11   Decl. ¶¶ 34–36.)
12          If no class members opt-out of the settlement, the payment is calculated as
13   follows: Payment = (Distributable Amount ÷ Qualifying Workweeks of Class
14   Members) x (Authorized Claimant’s Qualifying Workweeks). (SA § 11.3.)
15          If one or more class members opt-out, then the payment is calculated as follows:
16   Payment = ((Distributable Amount – LWDA Payment) ÷ Qualifying Workweeks of
17   Class Members) x (Authorized Claimant’s Qualifying Workweeks)). (SA §§ 11.4.)
18   The LWDA Payment will then be distributed pro rata to the remaining class members.4
19   (SA § 11.5.)
20   D.     Attorneys’ Fees and Costs
21          The Settlement Agreement authorizes Plaintiffs’ counsel to petition the Court for
22 approval of attorneys’ fees in an amount not to exceed $825,000 and costs not exceeding
23
24
     3
       Qualifying Workweeks is defined as “the total number of days worked by any Class Member during
25   the Class Period divided by seven (7). (SA § 3.29.)
     4
26     There appears to be a formulaic error regarding the calculation if no class members opt-out. The
     Court cannot discern from the papers submitted why the LWDA Payment is not carved out of the
27   formula (similar to if one or more members opt-out) because pursuant to the Settlement Agreement,
     the LWDA Payment is made on a pro-rata basis and is not based on the number of Qualifying
28   Workweeks.


                                                     4
 1 $25,000. (SA § 10.3.) This amount is separate and will not be deducted from the Total
 2 Settlement Amount. (Id.)
 3   E.     Incentive Payment
 4          The Settlement Agreement provides that Plaintiffs’ counsel will petition the
 5 Court for approval of incentive awards of $5000 for Plaintiff James Doyle, $10,000 for
 6 Plaintiff Jonathan Bono, and $15,000 for Plaintiff Nicole Romano. (SA § 10.4.)
 7   F.     Payment to the California Labor and Workforce Development Agency
 8          The Settlement Agreement requires payments to the California Labor and
 9 Workforce Development Agency (“LWDA”) pursuant to PAGA. (SA § 10.6.) The
10 parties agreed to allocate $160,000 of the Total Settlement Amount for PAGA penalties,
11 $120,000 (75% of $160,000) of which shall be paid to the LWDA, with the remaining
12 $40,000 to be distributed to the settling class members on a pro rata basis. (SA § 10.6.)
13   G.     Releases
14          The Settlement Agreement provides that all class members other than those who
15 opted-out will:
16          [F]ully release and discharge the Released Persons from all Released
17          Claims, whether known or unknown during the Class Period. Class
            Representatives and SCI Direct stipulate and agree that the
18
            consideration paid to the Class Members pursuant to this Agreement
19          compensates the Class Members for all wages and penalties due to them
20
            arising from the claims alleged in the operative Complaint.

21   (SA § 18.1.)      Further, the Settlement Agreement provides that the settling class
22   members waive and relinquish the rights and benefits of California Civil Code section
23   1542.5 (SA § 3.26.)
24   H.     Notice to Settlement Class
25          Within fifteen (15) days of this Order, Defendant SCI Direct will provide the
26   potential class members’ contact information and number of total qualifying workweeks
27
     5
      The Court notes that California Civil Code section 1542 was updated on January 1, 2019. The parties
28   and counsel may wish to review the update prior to final approval.


                                                      5
 1   worked during the class period to the Administrator. (SA § 5.4.1.) Within fifteen (15)
 2   days of receipt of the information, the Administrator will calculate the settlement
 3   payment to each class member and provide notice of the settlement to the potential class
 4   members via first class U.S. mail. (SA § 5.4.2.) The Notice of Settlement (“Notice”)
 5   also instructs potential class members how to opt-out or object to the Settlement
 6   Agreement. (SA § 5.4.7; see also Bacon Decl. Ex. B (“Notice”), ECF No. 135-2.) The
 7   Settlement Agreement details the Administrator’s method of updating addresses and
 8   managing mail returned as undeliverable. (SA § 5.4.3–5.4.5.) The Administrator’s
 9   costs and expenses in carrying out its duties are estimated to be $10,000. (SA § 10.7.)
10         Plaintiffs also submit a proposed Notice. The Notice informs the potential class
11   members that they need not take any action to receive their share of the settlement
12   proceeds. (Notice 3, 4.) The Notice also informs class members how they may object
13   to the settlement or request exclusion from the class. (Notice 3, 4.) Objecting class
14   members must submit their objection within forty-five (45) days of the Administrator
15   mailing the Notice and indicate whether they intend to appear at the final approval
16   hearing. (Notice 4.)
17         If more than 10% of the class members request to be excluded from the class,
18   Defendants may cancel and void the Settlement Agreement. (SA § 17.4.)
19                                    IV.    ANALYSIS
20         The Court must first address whether the class may be provisionally certified for
21   settlement purposes only, then evaluate the fairness, adequacy, and reasonableness of
22   the proposed settlement, and finally review the adequacy of the proposed Notice.
23   A.    Class Certification
24         Class certification is a prerequisite to preliminary settlement approval. Class
25   certification is appropriate only if each of the four requirements of Rule 23(a) and at
26   least one of the requirements of Rule 23(b) are met. Amchem Prods., Inc. v. Windsor,
27   521 U.S. 591, 614, 621 (1997). Under Rule 23(a), the plaintiff must show that: “(1) the
28   class is so numerous that joinder of all members is impracticable; (2) there are questions


                                                 6
 1   of law and fact common to the class; (3) the claims or defenses of the representative
 2   parties are typical of the claims or defenses of the class; and (4) the representative
 3   parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.
 4   23(a).
 5            Next, the proposed class must meet at least one of the requirements of Rule 23(b),
 6   specifically here, Rule 23(b)(3): (1) “questions of law or fact common to class members
 7   predominate over any questions affecting only individual members,” and (2) “a class
 8   action is superior to other available methods for fairly and efficiently adjudicating the
 9   controversy.”     Fed. R. Civ. P. 23(b)(3).       Where class certification is sought for
10   settlement purposes only, the certification inquiry still “demand[s] undiluted, even
11   heightened, attention.” Amchem, 521 U.S. at 620.
12            1.    Rule 23(a) Requirements
13            The proposed class meets all of the 23(a) factors.        First, it is sufficiently
14   numerous. While “[n]o exact numerical cut-off is required,” “numerosity is presumed
15   where the plaintiff class contains forty or more members.” In re Cooper Cos. Inc. Sec.
16   Litig., 254 F.R.D. 628, 634 (C.D. Cal. 2009). There are currently an estimated 230
17   potential members of the settlement class, and joinder of these individuals would be
18   impracticable. Thus, this class is sufficiently numerous.
19            Next, the claims of the potential class members demonstrate common questions
20   of fact and law. See Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589 (9th Cir. 2012)
21   (“commonality only requires a single significant question of law or fact.”). Plaintiffs
22   allege that (1) all potential class members were subjected to Defendants’ wage
23   statement policies that resulted in Labor Code violations; (2) Defendants failed to
24   reimburse all potential class members for reasonable business expenses in violation of
25   California Labor Code section 2802; (3) all potential classes members were
26   misclassified in violation of the California Labor Code; and (4) all potential class
27   members are entitled to damages. (Mot. 17; see also FAC ¶¶ 4, 7, 118, 125.) At this
28



                                                   7
 1   juncture, no discernable individualized issues appear to exist which might detract from
 2   the common questions of fact and law. As such, the class meets this requirement.
 3         Plaintiffs also meet the typicality requirement. Typicality in this context means
 4   that the representative claims are “reasonably co-extensive with those of absent class
 5   members; they need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d
 6   1011, 1020 (9th Cir. 1998). Here, Plaintiffs’ claims arise out of the same circumstances
 7   as those of the other class members, specifically whether Defendants misclassified
 8   Plaintiffs resulting in various legal violations. (See generally FAC.) Thus, Plaintiffs
 9   share material common factual and legal issues with the other settlement class members
10   and satisfies typicality.
11         Finally, Plaintiffs and their counsel satisfy the adequacy requirement for
12   representing absent class members. This requirement is met where the named plaintiffs
13   and their counsel do not have conflicts of interest with other class members and will
14   vigorously prosecute the interests of the class. Hanlon, 150 F.3d at 1020. Plaintiffs and
15   their counsel have vigorously pursued this case and represent that they have no known
16   conflicts of interest with the class members. (Bacon Decl. ¶ 21.) Counsel appears well-
17   qualified as they are experienced with wage-and-hour class action litigation. (Bacon
18   Decl. ¶¶ 40–43.) In this action, they have engaged in thorough investigation, discovery,
19   motion practice, mediation, and negotiations on behalf of the class. (See Bacon Decl.
20   ¶¶ 10–13, 38.) These facts support counsel’s adequacy and vigorous representation of
21   the putative class. As such, the proposed class and its representatives satisfy the Rule
22   23(a) requirements. For the same reasons, Plaintiffs’ counsel is appointed to serve as
23   Class Counsel for the purposes of this settlement as counsel has the requisite experience,
24   knowledge, qualifications, and resources to represent the class members in this
25   litigation. See Fed. R. Civ. P. 23(g)(1)(A).
26         2.     Rule 23(b)(3) Requirements
27         Rule 23(b)(3) requires the Court to find “that the questions of law or fact common
28   to class members predominate over any questions affecting only individual members,


                                                    8
 1   and that a class action is superior to other available methods for fairly and efficiently
 2   adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).
 3         Here, for the purposes of settlement, questions of law or fact common to class
 4   members predominate over individualized questions because the issue—whether all
 5   members of the class were improperly classified thereby entitling Plaintiffs and the class
 6   to receive damages—is common to the class. Further, a class action appears to be a far
 7   superior method of adjudicating the class members’ claims. The overall claim that all
 8   potential class members were misclassified resulting in the alleged violations makes
 9   individual actions prone to inefficiency.        Hundreds of individual class members
10   bringing individual actions would be inefficient, and the costs of litigation would dwarf
11   any recovery.
12         As each of the four requirements of Rule 23(a) and at least one of the
13   requirements of Rule 23(b) are met, the class may be provisionally certified for
14   settlement purposes.
15   B.    Fairness of Settlement Terms
16         The Court must also consider whether the proposed settlement warrants
17   preliminary approval. For preliminary approval, “the court evaluates the terms of the
18   settlement to determine whether they are within a range of possible judicial approval.”
19   Spann v. J.C. Penney Corp., 314 F.R.D. 312, 319 (C.D. Cal. 2016) (internal quotation
20   marks and alterations omitted). A court may preliminarily approve a settlement and
21   direct notice to the class if “the proposed settlement appears to be the product of serious,
22   informed, non-collusive negotiations, has no obvious deficiencies, does not improperly
23   grant preferential treatment to class representatives or segments of the class, and falls
24   within the range of possible approval.” In re Tableware Antitrust Litig., 484 F. Supp.
25   2d 1078, 1079 (N.D. Cal. 2007). “It is the settlement taken as a whole, rather than the
26   individual component parts, that must be examined for overall fairness.” Hanlon, 150
27   F.3d at 1026. “The settlement must stand or fall in its entirety”; a court may not “delete,
28   modify or substitute” its provisions. Id.


                                                  9
 1         The settlement negotiations appear fair and adequate and the proposed settlement
 2   terms appear to come within the range of possible judicial approval.
 3         1.     Adequacy of Negotiations
 4         The Court is satisfied that settlement was the product of “serious, informed, non-
 5   collusive negotiations.” Spann, 314 F.R.D. at 319. The parties thoroughly investigated
 6   their claims, engaged in discovery, and briefed numerous motions before participating
 7   in a day-long mediation with the Honorable Charles McCoy (ret.) that ultimately
 8   resulted in the Settlement Agreement. (Bacon Decl. ¶¶ 10–13.) Plaintiffs assert that
 9   they considered the exposure analysis of continuing to litigate the claims and potentially
10   receive a reduced amount. (Bacon Decl. ¶ 34.) Plaintiffs even rejected “substantial
11   individual settlement offers . . . to pursue the case on a class-wide basis.” (Bacon Decl.
12   ¶ 38.) Based on Plaintiffs’ damages analysis, Plaintiffs represent that class members
13   will receive “their full amount of reimbursable business expenses . . . with additional
14   value for the penalties.” (Bacon Decl. ¶ 35.) Under these circumstances, the Court
15   accepts that the settlement negotiations were adequate.
16         2.     Settlement Terms
17         After carefully reviewing the terms of the settlement, the Court finds that the
18   settlement does not unfairly give preferential treatment to any party and falls within the
19   range of possible approval.
20
           Assessing a settlement proposal requires the district court to balance a
21         number of factors: the strength of the plaintiffs’ case; the risk, expense,
22
           complexity, and likely duration of further litigation; the risk of
           maintaining class action status throughout the trial; the amount offered
23         in settlement; the extent of discovery completed and the stage of the
24         proceedings; the experience and views of counsel; the presence of a
           governmental participant; and the reaction of the class members to the
25         proposed settlement.
26
     Hanlon, 150 F.3d at 1026. “Ultimately, the district court’s determination is nothing
27
     more than an amalgam of delicate balancing, gross approximations, and rough justice.”
28



                                                 10
 1   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004)
 2   (internal quotation marks omitted).      “The initial decision to approve or reject a
 3   settlement proposal is committed to the sound discretion of the trial judge.” Id.
 4         Here, as with most class actions, there is risk to both parties in continuing towards
 5   trial. The parties reached settlement with trial approaching and only after conducting
 6   discovery and obtaining several orders from the Court. The settlement treats all
 7   members of a uniform class equally, awarding each class member with a pro rata share
 8   of the settlement proceeds based on a qualifying workweek calculation and a pro rata
 9   share of the PAGA penalties. (See SA § 11.2.) Accordingly, the settlement does not
10   unfairly favor any member, represents a compromise, and avoids uncertainty for all
11   parties involved.
12         3.      Settlement Funds
13         The Court notes that the incentive award for Plaintiffs Bono and Romano appear
14   to be substantial and beyond the amount that courts in this jurisdiction have deemed
15   presumptively reasonable.
16                 a.    Incentive Award
17         The Motion seeks approval of an incentive award for Plaintiffs Doyle, Bono, and
18   Romano in the amount of $5000, $10,000, and $15,000, respectively.                (Mot. 9;
19   SA § 10.4.)
20         “[D]istrict courts [should] scrutinize carefully [incentive] awards so that they do
21   not undermine the adequacy of the class representatives.” Radcliffe v. Experian Info.
22   Sols. Inc., 715 F.3d 1157, 1163 (9th Cir. 2013). In evaluating incentive awards, the
23   court should look to “the number of named plaintiffs receiving incentive payments, the
24   proportion of the payments relative to the settlement amount, and the size of each
25   payment.” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 947 (9th Cir. 2015)
26   (quoting Staton v. Boeing, Co., 327 F.3d 938, 977 (9th Cir. 2003)). “Generally, in the
27   Ninth Circuit, a $5,000 incentive award is presumed reasonable.” Bravo v. Gale
28   Triangle, Inc., No. CV 16-03347 BRO (GJSx), 2017 WL 708766, at *19 (C.D. Cal. Feb.


                                                11
 1   16, 2017) (citing Harris v. Vector Mktg. Corp., No. C-08-5198 EMC, 2012 WL 381202,
 2   at *7 (N.D. Cal. Feb. 6, 2012)).
 3         Here, there are three representative plaintiffs and each incentive award sought
 4   amounts to a small fraction of the total distributable amount. Mr. Doyle assisted counsel
 5   to “develop claims . . . [and] helped identify [a] damages analysis for mediation.” (Decl.
 6   of James Doyle (“Doyle Decl.”) ¶ 3, ECF No. 134-3.) Mr. Doyle estimated that he
 7   spent approximately 15–20 hours assisting in the case. (Doyle Decl. ¶ 4.) As a $5000
 8   incentive award is presumed reasonable, and as Mr. Doyle has sufficiently
 9   demonstrated that he adequately participated and represented the class in litigation, on
10   this preliminary record the Court finds that the incentive payment of $5000 falls within
11   the range of possible approval to compensate Mr. Doyle for his efforts.
12         Similar to Mr. Doyle, Mr. Bono assisted counsel to develop Plaintiffs’ claims,
13   but also responded to discovery and sat for an all-day deposition. (Decl. of Jonathan
14   Bono (“Bono Decl.”) ¶ 3, ECF No. 134-1.)           Mr. Bono estimated that he spent
15   approximately 30–35 hours assisting counsel with the case. (Bono Decl. ¶ 4.) However,
16   Mr. Bono has not provided sufficient justification to warrant an award that is twice the
17   presumed award. On this record, the Court does not find adequate support for an
18   incentive award double the presumed-reasonable amount and is inclined to reduce the
19   incentive award. However, Mr. Bono’s incentive award will depend on its adequate
20   support upon the motion for final approval.
21         Ms. Romano similarly seeks an incentive payment that is above the presumed-
22   reasonable amount, specifically $15,000. (Decl. of Nicole Romano (“Romano Decl.”)
23   ¶ 9, ECF No. 134-2.) Similar to Mr. Doyle and Mr. Bono, Ms. Romano also assisted
24   counsel develop the claims. (Romano Decl. ¶ 8.) However, Ms. Romano also assisted
25   with drafting the initial complaint, participating in written discovery, and engaging in
26   an all-day deposition. (Romano Decl. ¶ 5.) Ms. Romano also attended the all-day
27   mediation that ultimately resulted in the resolution of this case. (Romano Decl. ¶ 6.)
28   Ms. Romano estimated that she spent approximately 90–100 hours in connection with


                                                12
 1   this case. (Romano Decl. ¶ 8.) Although Ms. Romano was involved in this case, more
 2   so than the other two class representatives, Ms. Romano has not justified an incentive
 3   payment triple the presumed-reasonable amount. Accordingly, as with the incentive
 4   award to Mr. Bono, on this record, the Court is inclined to reduce the award, subject to
 5   adequate support for such an extreme departure upon the motion for final approval.
 6                b.    Attorneys’ Fees
 7         The Settlement Agreement provides that Plaintiffs’ counsel will seek attorneys’
 8   fees in an amount not to exceed $825,000, or one-third of the entire settlement fund,
 9   and costs not exceeding $25,000. (See SA § 10.3.) “While attorneys’ fees and costs
10   may be awarded in a certified class action where so authorized by law or the parties’
11   agreement . . . courts have an independent obligation to ensure that the award, like the
12   settlement itself, is reasonable, even if the parties have already agreed to an amount.”
13   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011). Twenty-
14   five percent recovery is the benchmark for attorneys’ fees, although courts in the Ninth
15   Circuit have found upward departures to fall within the acceptable range. See id. at 942
16   (noting 25% benchmark); Powers v. Eichen, 229 F.3d 1249, 1256–57 (9th Cir. 2000)
17   (upward departure acceptable when expressly explained).            Further, “[w]here a
18   settlement produces a common fund for the benefit of the entire class, courts have
19   discretion to employ either the lodestar method or the percentage-of-recovery method.”
20   In re Bluetooth, 654 F.3d at 942.
21         Counsel are experienced wage-and-hour class action litigators and the fee
22   request, while high, falls within the range identified as potentially acceptable in the
23   Ninth Circuit. Accordingly, preliminary approval is appropriate, though final approval
24   will depend on counsel providing sufficient information to support the requested award.
25         4.     Release of Claims
26         “Beyond the value of the settlement, potential recovery at trial, and inherent risks
27   in continued litigation, courts also consider whether a class action settlement contains
28   an overly broad release of liability.” Spann, 314 F.R.D. at 327; see also Hesse v. Sprint


                                                13
 1   Corp., 598 F.3d 581, 590 (9th Cir. 2010) (“A settlement agreement may preclude a party
 2   from bringing a related claim in the future even though the claim was not presented and
 3   might not have been presentable in the class action, but only where the released claim
 4   is based on the identical factual predicate as that underlying the claims in the settled
 5   class action.”) (internal quotation marks omitted).
 6         Plaintiffs indicate that the release is “limited in scope to the facts and employment
 7   claims alleged, or which could have been alleged . . . which occurred during the Class
 8   Period.” (Mot. 7–8; see also SA § 3.31.) Thus, while the release is broad in that it
 9   releases claims both alleged or that could have been alleged, the released claims are
10   appropriately limited to the factual predicate of this action.
11   C.    Sufficiency of Notice
12         To find notice to absent class members sufficient, the Court must analyze both
13   the type and content of the notice. Here, the Court finds the Notice sufficient.
14         1.     Type of Notice
15         “[T]he court must direct to class members the best notice that is practicable under
16   the circumstances.” Fed. R. Civ. P. 23(c)(2)(B). For class action settlements, “[t]he
17   court must direct notice in a reasonable manner to all class members who would be
18   bound by the proposal.” Fed. R. Civ. P. 23(e)(1)(B). The parties agree that the
19   Administrator will distribute the Notice to all potential class members. (SA § 5.4.2.)
20   The contact information for potential class members is available through Defendants’
21   records, and the Administrator will send the Notice via U.S. Mail. (SA §§ 5.4.1–5.4.2.)
22   Prior to mailing the notices, the Administrator will use the U.S. Postal Service National
23   Change of Address registry to verify the accuracy of the addresses and perform skip
24   traces when necessary. (SA §§ 5.4.3, 5.4.4.) The Administrator may also conduct any
25   investigation it deems economically reasonable within industry practice to determine
26   the correct address. (SA § 5.4.5.) The class members will have forty-five (45) days
27   from the date the Administrator mails the Notice to request exclusion or object to the
28   Settlement Agreement. (SA § 5.4.9.)


                                                 14
 1         The Court finds the procedures for the Notice sufficient and the most practicable
 2   under the circumstances.
 3         2.     Content of Notice
 4         Class notice must state “(i) the nature of the action; (ii) the definition of the class
 5   certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter
 6   an appearance through an attorney if the member so desires; (v) that the court will
 7   exclude from the class any member who requests exclusion; (vi) the time and manner
 8   for requesting exclusion; and (vii) the binding effect of a class judgment on members
 9   under Rule 23(c)(3).” Fed. R. Civ. P. 23(c)(2)(B)(i)–(vii). “Notice is satisfactory if it
10   generally describes the terms of the settlement in sufficient detail to alert those with
11   adverse viewpoints to investigate and to come forward and be heard.” Churchill Vill.,
12   L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (internal quotation marks
13   omitted). The notice “does not require detailed analysis of the statutes or causes of
14   action forming the basis for the plaintiff class’s claims, and it does not require an
15   estimate of the potential value of those claims.” Lane v. Facebook, Inc., 696 F.3d 811,
16   826 (9th Cir. 2012).
17         The Court finds the Notice contains all the information required under the Federal
18   Rules. The Notice includes the basics of the case, the class definition, and the class
19   action’s claims. (Notice 1–2.) The Notice explains the procedure for opting out and
20   objecting to the settlement. (Notice 3–4.) The Notice indicates that, to participate and
21   receive an award, a class member need not do anything. (Notice 4.) Further, the Notice
22   provides that remaining a member of the class and receiving a payment will result in
23   the class member giving up his/her claims and being bound by the Settlement
24   Agreement. (Notice 2–4.) Thus, the Court finds the Notice content satisfactory.
25
26
27
28



                                                 15
 1                                V.   CONCLUSION
 2         The Court GRANTS Plaintiffs’ Motion for Preliminary Approval of Class
 3   Action Settlement. The final approval hearing shall be held on November 18, 2019 at
 4   1:30 p.m. at the United States Courthouse, 350 West First Street, Courtroom 5D, Los
 5   Angeles, CA 90012.
 6
 7         IT IS SO ORDERED.
 8
 9         May 21, 2019
10
11                              ____________________________________
12                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             16
